Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Claims 1, 9, 11, 16-17, and 19 are amended. Claim 18 is canceled. Claims 1-17 and 19-20 are pending and have been considered.

Drawings
The drawings are objected to because the arrows 104 and 106 in Fig. 1 and the arrows 204 and 206 in Fig. 2 are pointing in the wrong direction. The arrows should point from the inputs on the left to the neuron/node on the right. Figures 1 and 2 are reproduced below with annotations. The arrowheads in the annotated circles are pointed in the wrong direction.

    PNG
    media_image1.png
    408
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    439
    686
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gokman et al. (“Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations”, cited in the PTO-892 filed 07/06/2022) in view of Aparin et al. (US 20120011093 A1).

	Regarding CLAIM 1, Gokman teaches: A resistive processing unit (RPU) comprising: a coincidence detector to detect an overlapping signal between a row update line and a column update line; (See p. 2, col. 2, from the paragraph starting “In order to implement” through the end of p. 2, col. 2, and the corresponding Fig. 1B and its caption on p. 3. Gokman discloses a “row update line”                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which is the activity at the input neuron at row i and a “column update line”                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     which is the error computed by the output neuron for column j, as defined on p.2, col. 2, under Equation (1). Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B.)
decrementing is to be performed, in response to receiving an output of the coincidence detector; (Crossed-out text is not explicitly taught by the reference. According to p. 2, col. 2, from the paragraph starting “In order to implement” through p. 3, col. 1, line 8, each of                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     are respectively translated to stochastic bit streams                         
                            
                                
                                    A
                                
                                
                                    i
                                
                                
                                    n
                                
                            
                        
                     and                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    n
                                
                            
                        
                     using stochastic translators (STR). Then they are sent to the crossbar array where each RPU device changes its conductance                         
                            
                                
                                    
                                        
                                            g
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                        
                     slightly when bits from                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     coincide. Thus, the limitation “receiving an output of the coincidence detector” includes the RPU device detecting coincidence of bit streams                         
                            
                                
                                    A
                                
                                
                                    i
                                
                                
                                    n
                                
                            
                        
                     and                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    n
                                
                            
                        
                    . Parameter                         
                            Δ
                            
                                
                                    w
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     from equation 2 is the weight value due to a single coincidence event. 
According to p. 3, col. 1, from line 9 to “Results” in col. 2, “One possible pulsing scheme that enables the stochastic update rule of Equation (2) is presented in Figure 1C. The voltage pulses with positive and negative amplitudes are sent from corresponding STRs on rows                         
                            
                                
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     and columns                         
                            (
                            
                                
                                    B
                                
                                
                                    j
                                
                            
                            )
                        
                    , respectively… However, when two pulses coincide and the RPU device sees the full voltage                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            S
                                        
                                    
                                
                            
                        
                     the conductance should change by a nonzero amount                         
                            Δ
                            
                                
                                    g
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    . The parameter                         
                            Δ
                            
                                
                                    g
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     is proportional to                         
                            Δ
                            
                                
                                    w
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     through the amplification factor defined by peripheral circuitry. To enable both up and down changes in conductance the polarity of the pulses can be switched during the update cycle as shown in Figure 1D. The sign of the multiplication is determined by the polarity of the pulses that are used during the update cycle. Therefore, for                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            >
                             
                            0
                        
                     cases the signed multiplication can be performed by populating the rows corresponding to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            >
                             
                            0
                        
                     during both up and down cycles while the columns are populated selectively either at the up or the down cycle depending on the sign of                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     . Similar operation can be repeated if there exists negative values                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    <
                                     
                                    0
                                
                            
                        
                     for some of the rows. The proposed pulsing scheme allows all the RPU devices in an array to work in parallel and perform the multiplication operation locally by simply relying on the statistics of the coincidence events, thus achieving the O(1) time complexity for the weight update cycle of the training algorithm.” Thus, the limitations of “incrementing a value” and “decrementing the value” include changing each conductance up and down. The limitation “an up/down signal” includes the coincidence of bit streams                         
                            
                                
                                    A
                                
                                
                                    i
                                
                                
                                    n
                                
                            
                        
                     and                         
                            
                                
                                    B
                                
                                
                                    j
                                
                                
                                    n
                                
                            
                        
                    .)
	wherein the RPU is a neuron of an artificial neural network and a weight of the neuron is updated using the weight value. (Gokman teaches the RPU is a neuron of an ANN generally at P. 1, Abstract, lines 5-9, and P. 2, col. 1, lines 5-7 from the bottom of the page teaches weights of the RPU. The limitation is further taught by p. 2, col. 2, from the paragraph starting “In order to implement” through the end of p. 2, col. 2, and the corresponding Fig. 1B and its caption on p. 3. The symbol                         
                            
                                
                                    w
                                
                                
                                    i
                                    j
                                
                            
                        
                     in equation 2 represents the weight value for the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     row and the                         
                            
                                
                                    j
                                
                                
                                    t
                                    h
                                
                            
                        
                     column, according to the text below equation 1.)
However, Gokman does not explicitly teach: a counter incrementing (decrementing) a value when an up/down signal applied to the counter indicates the incrementing (decrementing) is to be performed, in response to receiving an output 
a digital to analog converter (DAC) receiving a digital value output from the counter and converting the digital value into an analog voltage; and 
a weight reading circuit for determining a weight value using the analog voltage, 
	But Aparin teaches: a counter incrementing (decrementing) a value when an up/down signal applied to the counter indicates the incrementing (decrementing) is to be performed, in response to receiving an output (The bottom left side of Fig. 6 and ¶ [0043] teaches an up-down counter 644 that stores a current weight value of a synapse. A clock signal 642 increments a state of the counter when the up/down signal 646 is equal to logic “1” and the clock signal decrements the counter when the up/down signal 646 is equal to logic “0”. Clock signal 642 corresponds to the claimed feature “an output”.)
a digital to analog converter (DAC) receiving a digital value output from the counter and converting the digital value into an analog voltage; and (¶ [0044] lines 3-6 teaches: “The synaptic weight stored in the up-down counter 644 may be also used as an input to a binary-weighted digital-to-analog conversion (DAC) circuit 652. An output current 654 of the DAC 652…” An output current of the DAC implies an analog output voltage.)
a weight reading circuit for determining a weight value using the analog voltage, (Under the BRI, a weight reading circuit includes the combination of a synapse circuit and a post-synaptic neuron circuit. ¶ [0049]-[0052] teaches post-synaptic neuron circuit 602 receives the weight of synapse 616. ¶ 51, line 8 teaches: “Second, implementation of synapses may require less hardware and, therefore, the synapse connections may occupy less die area.” Determining a weight value using the analog voltage: According to ¶ [0044], lines 3-6, a synaptic weight is stored in the up-down counter 644, inputted into the DAC 652, and converted into an output current 654. An output current of the DAC implies an analog output voltage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Aparin’s up-down counter 644 and DAC 652 into each of Gokman’s resistive processing unit (RPU) devices and to have incorporated Aparin’s synapses and post-synaptic circuits into Gokman’s circuitry. A motivation for the combination is to perform digital neural processing and change a weight value of a synapse in discrete levels. (Aparin, all of [0049] and [0050], lines 1-2: “At 804, a weight value of one of the synapses may be changed in discrete levels”.)
	Please note that although the Office Action filed 07/06/2022 states that Gokman does not explicitly teach a weight reading circuit for reading the weights, Gokman implicitly teaches retrieving the stored weight during the update cycle. Gokman teaches this mathematically on p. 2, Equation 2 by the variable                         
                            
                                
                                    w
                                
                                
                                    i
                                    j
                                
                            
                        
                     on the right side of the arrow, and pictorially on p. 3, Figure 1B by the arrow pointing from                         
                            
                                
                                    w
                                
                                
                                    i
                                    j
                                
                            
                        
                     to the plus sign node.

Regarding CLAIM 8, the combination of Gokman and Aparin teaches: The RPU of claim 1, 
However, Gokman does not explicitly teach: wherein the up/down signal is applied to a terminal of the counter used for incrementing or decrementing the counter.
	 But Aparin teaches: wherein the up/down signal is applied to a terminal of the counter used for incrementing or decrementing the counter. (¶ [0043], lines 3-6)

	Claim 11 is a method that implements the same features as the product of claim 1 and is therefore rejected for at least the same reasons therein. Gokman teaches the claim 11 features of applying a row update signal to a row line connected to a first input of a coincidence detector and applying a column update signal to a column line connected to a second input of the coincidence detector by the coincidence of                         
                            
                                
                                    A
                                
                                
                                    i
                                
                                
                                    n
                                
                            
                        
                     and                         
                            
                                
                                    B
                                
                                
                                    i
                                
                                
                                    n
                                
                            
                        
                     which are input to an AND operation (see P. 2, col. 2, equation 2; AND gate in Fig. 1B). The claim 11 feature “a control signal” under the BRI includes any of Gokman’s changing a conductance up and down, Aparin’s clock signal 642 or Aparin’s up/down signal 646.

Claims 2-6, 9, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gokman et al. (“Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations”, cited in the PTO-892 filed 07/06/2022) in view of Aparin et al. (US 20120011093 A1) and Miyashita (US 20150074028 A1). 

	Regarding CLAIM 2, the combination of Gokman and Aparin teaches: The RPU of claim 1,
Gokman teaches: wherein the coincidence detector is an AND gate (Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B.)
Furthermore, Aparin teaches an AND gate which receives signals 638 and 640 and outputs clock signal 642. See the bottom left side of Fig. 6 and corresponding ¶ [0043], lines 1-4. 
However, Gokman does not explicitly teach: the weight reading circuit is a read transistor.  
But Aparin teaches: the weight reading circuit 
Although Aparin discloses a DAC 652 with multiple transistors in Fig. 6, neither Gokman nor Aparin explicitly teaches: the weight reading circuit is a read transistor.
	But Miyashita teaches: the weight reading circuit is a read transistor. (¶ [0095]-[0097] and Fig. 18 discloses a variable resistance device 321 including a DAC and a MOS transistor Q. The DAC inputs an analog voltage into the gate terminal of the transistor. Claims 5 and 7 further teaches the variable resistance device.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Miyashita’s MOS transistor Q at the output of Aparin’s DAC 652. A motivation of the combination is to support updates to the neural network and changes its purpose of use. (Miyashita ¶ [0097])

Regarding CLAIM 3, the combination of Gokman, Aparin, and Miyashita teaches: The RPU of claim 2, 
However, neither Gokman nor Aparin explicitly teaches: wherein a gate terminal of the read transistor receives the analog voltage.
	But Miyashita teaches: wherein a gate terminal of the read transistor receives the analog voltage. (¶ [0095]-[0097] and Fig. 18 discloses a variable resistance device 321 including a DAC and a MOS transistor Q. The DAC inputs an analog voltage into the gate terminal of the transistor. Claims 5 and 7 further teaches the variable resistance device.)

Regarding CLAIM 4, the combination of Gokman, Aparin, and Miyashita teaches: The RPU of claim 2, 
However, neither Gokman nor Aparin explicitly teaches: wherein the read transistor is a metal oxide semiconductor field effect transistor.
	But Miyashita teaches: wherein the read transistor is a metal oxide semiconductor field effect transistor. (¶ [0095] teaches an MOS transistor Q which is a metal oxide semiconductor field effect transistors.)

Regarding CLAIM 5, the combination of Gokman, Aparin, and Miyashita teaches: The RPU of claim 2, 
	Gokman teaches coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B. However, neither Gokman nor Miyashita explicitly teaches: wherein an output of the AND gate is provided to a clock terminal of the counter.
	But Aparain teaches: wherein an output of the AND gate is provided to a clock terminal of the counter. (Aparin teaches an AND gate which receives signals 638 and 640 and outputs clock signal 642. See the bottom left side of Fig. 6 and corresponding ¶ [0043], lines 1-4.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Aparin’s clock signal 642 and counter 644 into the system of the combination of Gokman, Aparin, and Miyashita. A motivation for the combination is to perform digital neural processing and change a weight value of a synapse in discrete levels. (Aparin, all of [0049] and [0050], lines 1-2: “At 804, a weight value of one of the synapses may be changed in discrete levels”.)

	Regarding CLAIM 6, the combination of Gokman, Aparin, and Miyashita teaches: The RPU of claim 5, 
Gokman teaches: wherein a first input to the AND gate is connected to the row update line and a second input to the AND gate is connected to the column update line. (See p. 2, col. 2, in the paragraph starting “In order to implement” to the end of the page, and the corresponding Fig. 1B and its caption on p. 3. Gokman discloses a “row update line”                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which is the activity at the input neuron at row i and a “column update line”                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     which is the error computed by the output neuron for column j, as defined on p.2, col. 2, under Equation (1). Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B.)

	Regarding CLAIM 9, the combination of Gokman, Aparin, and Miyashita teaches: The RPU of claim 2, 
	However, neither Gokman nor Aparin explicitly teaches: wherein the weight value is determined through a channel resistance of the read transistor.
	But Miyashita teaches: wherein the weight value is determined through a channel resistance of the read transistor. (¶ [0095]-[0097] and claims 5 and 7 teaches a digital weight coefficient is stored in memory chip 323, converted into analog voltage by DAC 321,and applied to the gate of transistor Q. The transistor controls the timing of delay device 322 (see ¶ [0091]). Under the BRI of the claim limitation, a weight value is determined through the channel resistance of transistor Q .)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Miyashita’s MOS transistor Q at the output of Aparin’s DAC 652. A motivation of the combination is to support updates to the neural network and changes its purpose of use. (Miyashita ¶ [0097])

	Regarding CLAIM 12, the combination of Gokman and Aparin teaches: The method of claim 11, 
Gokman teaches: wherein the coincidence detector is an AND gate and (Coincidence detection is performed by an AND operation between                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     as discussed on p. 2, col. 2 and explicitly depicted in Fig. 1B.)
Furthermore, Aparin teaches an AND gate which receives signals 638 and 640 and outputs clock signal 642. See the bottom left side of Fig. 6 and corresponding ¶ [0043], lines 1-4. 
	However, Gokman does not explicitly teach: the weight reading circuit is a read transistor, where a gate terminal of the read transistor receives the analog voltage.
	But Aparin teaches: the weight reading circuit (Under the BRI, a weight reading circuit includes the combination of a synapse circuit and a post-synaptic neuron circuit. ¶ [0049]-[0052] teaches post-synaptic neuron circuit 602 receives the weight of synapse 616. ¶ 51, line 8 teaches: “Second, implementation of synapses may require less hardware and, therefore, the synapse connections may occupy less die area.”)
	However, neither Gokman nor Aparin explicitly teaches, taken as a whole: the weight reading circuit is a read transistor, where a gate terminal of the read transistor receives the analog voltage. 
	But Miyashita teaches: the weight reading circuit is a read transistor, where a gate terminal of the read transistor receives the analog voltage. (¶ [0095]-[0097] and Fig. 18 discloses a variable resistance device 321 including a DAC and a MOS transistor Q. The DAC inputs an analog voltage into the gate terminal of the transistor. Claims 5 and 7 further teaches the variable resistance device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Miyashita’s MOS transistor Q at the output of Aparin’s DAC 652. A motivation of the combination is to support updates to the neural network and changes its purpose of use. (Miyashita ¶ [0097])

	Regarding CLAIM 13, the combination of Gokman, Aparin, and Miyashita teaches: The method of claim 12, 
However, neither Gokman nor Miyashita explicitly teaches: wherein an output of the AND gate is provided to a clock terminal of the counter.
But Aparain teaches: wherein an output of the AND gate is provided to a clock terminal of the counter. (Aparin teaches an AND gate which receives signals 638 and 640 and outputs clock signal 642. See the bottom left side of Fig. 6 and corresponding ¶ [0043], lines 1-4.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Aparin’s clock signal 642 and counter 644 into the system of the combination of Gokman, Aparin, and Miyashita. A motivation for the combination is to perform digital neural processing and change a weight value of a synapse in discrete levels. (Aparin, all of [0049] and [0050], lines 1-2: “At 804, a weight value of one of the synapses may be changed in discrete levels”.)

	Regarding CLAIM 15, the combination of Gokman, Aparin, and Miyashita teaches: The method of claim 12, 
However, neither Gokman nor Aparin explicitly teaches: wherein the read transistor is a metal oxide semiconductor field effect transistor.
	But Miyashita teaches: wherein the read transistor is a metal oxide semiconductor field effect transistor. (¶ [0095] teaches an MOS transistor Q which is a metal oxide semiconductor field effect transistors.)

	Regarding CLAIM 16, the combination of Gokman, Aparin, and Miyashita teaches: The method of claim 12, 
However, neither Gokman nor Aparin explicitly teaches: wherein the read transistor reads the weight value through a channel resistance of the read transistor.
	But Miyashita teaches: wherein the read transistor reads the weight value through a channel resistance of the read transistor. (¶ [0095]-[0097] and claims 5 and 7 teaches a digital weight coefficient is stored in memory chip 323, converted into analog voltage by DAC 321,and applied to the gate of transistor Q. The transistor controls the timing of delay device 322 (see ¶ [0091]). Under the BRI of the claim limitation, a weight value is read through the channel resistance of transistor Q .)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Miyashita’s MOS transistor Q at the output of Aparin’s DAC 652. A motivation of the combination is to support updates to the neural network and changes its purpose of use. (Miyashita ¶ [0097])

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gokman et al. (“Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations”, cited in the PTO-892 filed 07/06/2022) in view of Aparin et al. (US 20120011093 A1) and Wong et al. (US 7355462 B1, cited in the PTO-892 filed 07/06/2022).

	Regarding CLAIM 7, the combination of Gokman and Aparin teaches: The RPU of claim 1, 
However, Gokman does not explicitly teach: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N.
	But Aparin teaches: wherein the counter is an N bit counter, the DAC illustrates an example architecture of a neural processing unit 600 with 8-level (i.e., 3-bit) synapses”; all of [0043]; and [0044], lines 3-6.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Aparin’s up-down counter 644 and DAC 652 into each of Gokman’s resistive processing unit (RPU) devices. A motivation for the combination is to perform digital neural processing and change a weight value of a synapse in discrete levels. (Aparin, all of [0049] and [0050], lines 1-2: “At 804, a weight value of one of the synapses may be changed in discrete levels”.)
	However, neither Gokman nor Aparin explicitly teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N.
	But Wong teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N. (C. 6, L. 59 to C. 7, L. 12 teach an M-bit counter and C. 7, L. 13-41 teach an M-bit DAC. The counter and the DAC may have the same number of bits, M. Additionally, C. 7, L. 54-56 teach the DAC may have fewer bits than the counter.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same number of counter output bits as DAC input bits in Gokman/Aparin’s system, with a motivation to generate a maximum resolution of the analog voltage (Wong, C. 7, L. 39-41). It would have been obvious to have used fewer DAC input bits than counter output bits, with a motivation to reduce the resolution of the analog voltage. (Wong, C. 7, L. 54-56)

	Claim 14 is a method that implements the same features as the product of claim 7 and is therefore rejected for at least the same reasons therein.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gokman et al. (“Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations”, cited in the PTO-892 filed 07/06/2022) in view of Aparin et al. (US 20120011093 A1) and Miyashita (US 20150074028 A1) and Lee (US 10558910 B2).

Regarding CLAIM 10, the combination of Gokman, Aparin, and Miyashita teaches: The RPU of claim 2, 
However, neither Gokman, Aparin, nor Miyashita explicitly teaches: wherein one of a source and a drain of the read transistor is connected to a row read line and the other of the source and the drain is connected to a column read line.
	But  Lee teaches: wherein one of a source and a drain of the read transistor is connected to a row read line and the other of the source and the drain is connected to a column read line. (C. 1, 51 to C. 2, L. 5; C. 12, L. 1-27 and corresponding Fig. 5B)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Lee’s drain electrode of a transistor connected to a row line and source electrode connected to a column line into Gokman/Aparin/Miyashita’s system. A motivation for the combination is to adjust a resistance change ratio of a synapse in a neuromorphic device. (Lee, C. 1, L. 15-23)

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9779355 B1, cited in the PTO-892 filed 07/06/2022) in view of Aparin et al. (US 20120011093 A1) and Miyashita (US 20150074028 A1).

	Regarding CLAIM 17, Leobandung teaches: A method of implementing an artificial neural network (ANN) using a resistive processing unit (RPU) array, the method comprising: (C. 1, L. 7-10 teach crossbar arrays for ANNs, and C. 11, L. 38-40 teach resistive processing unit)
performing forward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to input data of a layer of the ANN 
storing values corresponding to currents output from the RPU array as output maps; (C. 9, L. 48-50, L. 63-64, C. 10, L. 1-3 and L. 15-18 teach storing currents representing output values. C. 10, L. 10-11 discloses a final output layer of neurons. Storing currents for a final output layer of neurons amounts to storing values as output maps.)
performing backward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to an error of the output maps of the layer 
performing update pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to the input data of the layer and the error of the output maps 
wherein each RPU represents a neuron of the ANN… and a weight of the neuron is updated based on the weight value. (C. 3, L. 5-28 generally teaches crossbar/crosspoint arrays are used to form ANNs, L. 29-30 teaches the crosspoint device function as the ANN’s weighted connection, and C. 11, L. 38-40 teaches weights can be resistive processing units. C. 11, L. 28-30 teaches updating weights.) 
However, Leobandung does not explicitly teach: performing forward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to input data of a layer of the ANN to read transistors
performing backward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to an error of the output maps of the layer to the read transistors;
 	performing update pass computations by transmitting voltage pulses to logic gates of the RPU array, where an output of each logic gate is connected to a corresponding counter of each RPU of the RPU array, 
wherein each RPU represents a neuron of the ANN and comprises a digital to analog converter (DAC) configured to convert an output of the counter into a voltage for input to a gate of a corresponding one of the read transistors, a weight value is determined through a channel resistance of the read transistor, and a weight of the neuron is updated based on the weight value.
	But Aparin teaches: performing forward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to input data of a layer of the ANN to read  (All of ¶ [0026]-[0027] teaches forward pass computations from layer 102 to 106 by transmitting voltage pulses via synapses 104. A “read” device includes the combination of a synapse circuit and a post-synaptic neuron circuit. ¶ [0049]-[0052] teaches post-synaptic neuron circuit 602 receives the weight of synapse 616. Regarding the feature of the RPU array, the BRI of a resistive processing unit includes a memristor. ¶ [0028]-[0029] teaches “Each neuron in the neural system 100 may be implemented as a neuron circuit. The neuron membrane charged to the threshold value initiating the output spike may be implemented as a capacitor which integrates an electrical current that flows through it. The capacitor may be eliminated as the electrical current integrating device of the neuron circuit, and a memristor element may be used in its place…. In addition, each of the synapses 104 may be implemented based on a memristor element, wherein synaptic weight changes may relate to changes of the memristor resistance.” Further, ¶ 25 teaches an array of pre-synaptic neurons 102 and an array of post-synaptic neurons 106, and ¶ 40 teaches one of the post-synaptic neurons marked 602.)
performing backward pass computations for the ANN via the RPU array by transmitting voltage pulses 
performing update pass computations by transmitting voltage pulses to logic gates of the RPU array, where an output of each logic gate is connected to a corresponding counter of each RPU of the RPU array, (Aparin teaches a training event for updating weights by transmitting voltage pulses using the synapse circuit shown in the bottom of Fig. 6; ¶ 35-36 and claims 4-5 and 8-7 teach voltage pulses for updating weights; ¶ 41, line 8 teaches a “training event”.  According to ¶ [0043], lines 1-4 and the bottom left side of Fig. 6, an AND gate receives signals 638 and 640 and outputs clock signal 642 which is input to counter 644. The BRI of an array includes the columns of neurons 102 and 106 in ¶ 25 and Fig. 1.)
wherein each RPU represents a neuron of the ANN and comprises a digital to analog converter (DAC) configured to convert an output of the counter into a voltage (The BRI of a resistive processing unit includes a memristor. ¶ [0028]-[0029] teaches “Each neuron in the neural system 100 may be implemented as a neuron circuit. The neuron membrane charged to the threshold value initiating the output spike may be implemented as a capacitor which integrates an electrical current that flows through it. The capacitor may be eliminated as the electrical current integrating device of the neuron circuit, and a memristor element may be used in its place…. In addition, each of the synapses 104 may be implemented based on a memristor element, wherein synaptic weight changes may relate to changes of the memristor resistance.” Further, ¶ 25 teaches an array of pre-synaptic neurons 102 and an array of post-synaptic neurons 106, and ¶ 40 teaches one of the post-synaptic neurons marked 602. Regarding the feature of the DAC, ¶ [0044] lines 3-6 teaches: “The synaptic weight stored in the up-down counter 644 may be also used as an input to a binary-weighted digital-to-analog conversion (DAC) circuit 652. An output current 654 of the DAC 652…” An output current of the DAC implies an analog output voltage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Aparin’s up-down counter 644 and DAC 652 into each of Leobandung’s resistive processing unit (RPU) devices and to have incorporated Aparin’s synapses and post-synaptic circuits into Gokman’s circuitry. A motivation for the combination is to perform digital neural processing and change a weight value of a synapse in discrete levels. (Aparin, all of [0049] and [0050], lines 1-2: “At 804, a weight value of one of the synapses may be changed in discrete levels”.)
However, neither Leobandung nor Aparin explicitly teaches, taken as a whole: performing forward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to input data of a layer of the ANN to read transistors
performing backward pass computations for the ANN via the RPU array by transmitting voltage pulses corresponding to an error of the output maps of the layer to the read transistors; 
a voltage for input to a gate of a corresponding one of the read transistors, a weight value is determined through a channel resistance of the read transistor, and
But Miyashita teaches: performing forward pass computations for the ANN 
network training, as performed by learning device 2 in ¶ [0036]-[0038]. ¶ [0095]-[0097] and Fig. 18 discloses a variable resistance device 321 including a DAC and a MOS transistor Q. The DAC inputs an analog voltage into the gate terminal of the transistor. Claims 5 and 7 further teaches the variable resistance device.)
a weight value is determined through a channel resistance of the read transistor, and  (¶ [0095]-[0097] and claims 5 and 7 teaches a digital weight coefficient is stored in memory chip 323, converted into analog voltage by DAC 321,and applied to the gate of transistor Q. The transistor controls the timing of delay device 322 (see ¶ [0091]). Under the BRI of the claim limitation, a weight value is determined through the channel resistance of transistor Q .)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Miyashita’s MOS transistor Q at the output of Aparin’s DAC 652. A motivation of the combination is to support updates to the neural network and changes its purpose of use. (Miyashita ¶ [0097])
	Additionally, Gokman et al. (“Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations”, cited in the PTO-892 filed 07/06/2022) explicitly teaches the  Claim 17 feature of “performing forward pass computations for the ANN via the RPU array by transmitting voltage pulses” at p. 2, col. 2, section “Definition of the RPU Device Concept”, lines 8-11.

	Regarding CLAIM 19, the combination of Leobandung, Aparin, and Miyashita teaches: The method of claim 17, 
However, neither Leobandung nor Miyashita explicitly teaches: wherein each logic gate is an AND gate and the output of the AND gate is connected to a clock terminal of the counter.
	But Aparin teaches: wherein each logic gate is an AND gate and the output of the AND gate is connected to a clock terminal of the counter. (Aparin teaches an AND gate which receives signals 638 and 640 and outputs clock signal 642. See the bottom left side of Fig. 6 and corresponding ¶ [0043], lines 1-4.)
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9779355 B1, cited in the PTO-892 filed 07/06/2022) in view of Aparin et al. (US 20120011093 A1), Miyashita (US 20150074028 A1) and Wong et al. (US 7355462 B1, cited in the PTO-892 filed 07/06/2022).

Regarding CLAIM 20, the combination of Leobandung, Aparin, and Miyashita teaches: The method of claim 17,
	However, neither Leobandung nor Miyashita explicitly teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N.
	But Aparin teaches: wherein the counter is an N bit counter, the DAC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Aparin’s up-down counter 644 and DAC 652 into each of Leobandung’s resistive processing unit (RPU) devices. A motivation for the combination is to perform digital neural processing and change a weight value of a synapse in discrete levels. (Aparin, all of [0049] and [0050], lines 1-2: “At 804, a weight value of one of the synapses may be changed in discrete levels”.)
	However, neither Leobandung , Aparin, nor Miyashita explicitly teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N.
	But Wong teaches: wherein the counter is an N bit counter, the DAC is an M bit DAC, wherein N and M are natural numbers and M is less than or equal to N. (C. 6, L. 59 to C. 7, L. 12 teach an M-bit counter and C. 7, L. 13-41 teach an M-bit DAC. The counter and the DAC may have the same number of bits, M. Additionally, C. 7, L. 54-56 teach the DAC may have fewer bits than the counter.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same number of counter output bits as DAC input bits in Leobandung/Aparin/Miyashita’s system, with a motivation to generate a maximum resolution of the analog voltage (Wong, C. 7, L. 39-41). It would have been obvious to have used fewer DAC input bits than counter output bits, with a motivation to reduce the resolution of the analog voltage. (Wong, C. 7, L. 54-56)

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.

Drawing Objections (Remarks p. 7): Examiner respectfully disagrees with Applicant.  Figures 1 and 2 shown in the remarks filed 09/27/2022 are different from Figures 1 and 2 shown in the drawings filed 03/13/2018. Arrows 104, 106, 204, and 206 in drawings point leftward while the same arrows in the remark point rightward. The flow of data shown in the drawings are from a neuron/node to the inputs, which is incorrect according to specification ¶ [0024]-[0025]. The objection is maintained.

Claim Rejections Under 35 U.S.C. 103 (Remarks pp. 8-12): Applicant’s arguments with respect to claims 1-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127